COBB, Judge.
Randall Lambeth appeals the revocation of his probation. The State in its brief notes that the trial court failed to make written findings as to the evidence relied on and the reasons for revoking Lambeth’s probation as required by Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975), and by Rule 27.6(f), Ala.R.Crim.P., and requests that this court remand this cause to the trial court.
Therefore, this cause is remanded with directions that the trial court enter a written statement of the evidence relied upon and the reasons for revoking Lambeth’s probation. Wilson v. State, 659 So.2d 970 (Ala.Crim.App.1994). The trial court shall take the necessary action to see that the circuit clerk makes due return to this court at the *1362earliest possible time and within 70 days of the release of this opinion.
REMANDED WITH DIRECTIONS. 
All the Judges concur.